RENDERED: JUNE 18, 2021; 10:00 A.M.
                             NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                Court of Appeals

                                   NO. 2020-CA-0046-MR

JUAN BERRY                                                       APPELLANT


                    APPEAL FROM JEFFERSON CIRCUIT COURT
v.                   HONORABLE AUDRA J. ECKERLE, JUDGE
                           ACTION NO. 08-CR-001047


COMMONWEALTH OF KENTUCKY                                           APPELLEE


                                     OPINION
                             REVERSING AND REMANDING

                                         ** ** ** ** **

BEFORE: GOODWINE, MAZE, AND McNEILL, JUDGES.

McNEILL, JUDGE: Juan Berry (Berry), pro se, appeals from the Jefferson Circuit

Court’s order denying his CR1 60.02 motion for resentencing. We reverse and

remand for resentencing.




1
    Kentucky Rules of Civil Procedure.
                                    I. BACKGROUND

              On March 26, 2008, Berry was indicted on charges of: 1) sodomy in

the first degree, a Class B felony2; 2) unlawful transaction with a minor in the first

degree, a Class B felony3; 3) sexual abuse in the first degree, a Class D felony4;

and 4) being a persistent felony offender in the first degree.5

              Berry entered into a plea agreement with the Commonwealth. On

June 11, 2008, the trial court entered a judgment and sentence consistent with that

plea agreement. Berry was sentenced under amended charges of: 1) being a

persistent felony offender in the second degree6; 2) sodomy in the third degree, a

Class D felony7; 3) unlawful transaction with a minor in the second degree, a Class

D felony8; and 4) the unamended charge of sexual abuse in the first degree, also a

Class D felony. Berry was sentenced to five years on each count for the sodomy,

unlawful transaction with a minor, and sexual abuse charges. Each sentence was

enhanced to ten years by the persistent felony offender conviction. Pursuant to the

plea agreement, the three ten-year sentences were to run consecutively.




2
  Kentucky Revised Statutes (KRS) 510.070(1)(a).
3
  KRS 530.064.
4
  KRS 510.110(1)(a).
5
  KRS 532.080.
6
  KRS 532.080.
7
  KRS 510.090.
8
  KRS 530.065.

                                            -2-
               In its judgment, the trial court noted, “The Commonwealth

recommends that these 10-year sentences run consecutively for a total of 30 years

to serve. [Berry] agrees to waive the statutory cap on sentencing in exchange for

more favorable parole eligibility resulting from this offer.” Later, the trial court

entered an amended judgment, further clarifying the agreement regarding parole

eligibility:

               Specifically, all parties have contemplated and agree that
               this plea shall make [Berry] eligible for parole after
               serving twenty percent (20%) of this sentence and
               [Berry] is NOT to be classified as a violent offender for
               the purposes of determining his parole eligibility.

               On December 27, 2013, Berry moved the trial court for resentencing

under CR 60.02. He maintained that pursuant to KRS 532.080(6)(b) and KRS

532.110(1), the maximum total sentence for three multiple class D felony offenses

was twenty years. The trial court denied the motion on November 25, 2015. This

Court affirmed the trial court. See Berry v. Commonwealth, No. 2015-CA-1897-

MR, 2017 WL 4712777 (Ky. App. Oct. 20, 2017).

               On January 8, 2019, Berry filed a second motion pursuant to CR

60.02, making substantially the same argument as his previous CR 60.02 motion.

In further support, however, Berry cited the Kentucky Supreme Court’s decision in

Phon v. Commonwealth, 545 S.W.3d 284 (Ky. 2018), which was decided after the

appeal of the order denying his December 27, 2013 CR 60.02 motion. The trial


                                          -3-
court denied Berry’s second CR 60.02 motion on October 25, 2019. This appeal

followed.

                              II. STANDARD OF REVIEW

             We review the trial court’s denial of a motion pursuant to CR 60.02

under an abuse of discretion standard. White v. Commonwealth, 32 S.W.3d 83, 86

(Ky. App. 2000). An abuse of discretion occurs when a “trial judge’s decision was

arbitrary, unreasonable, unfair, or unsupported by sound legal principles.”

Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).

                                   III. ANALYSIS

             The relevant portion of CR 60.02 provides:

             On motion a court may, upon such terms as are just,
             relieve a party or his legal representative from its final
             judgment, order, or proceeding upon the following
             grounds: . . . (e) the judgment is void, or has been
             satisfied, released, or discharged, or a prior judgment
             upon which it is based has been reversed or otherwise
             vacated, or it is no longer equitable that the judgment
             should have prospective application; or (f) any other
             reason of an extraordinary nature justifying relief.

             Berry argues that his sentence was illegal and therefore void under CR

60.02(e). He maintains, as he did in his previous appeal, that the maximum

aggregate sentence for three Class D offenses under KRS 532.080(6)(b) and KRS

532.110(1) is twenty years.




                                          -4-
            Berry cites McClanahan v. Commonwealth, 308 S.W.3d 694, 701

(Ky. 2010), for the proposition that the statutory maximums prevent a plea

agreement such as his, where a defendant voluntarily waives a statutory cap in

exchange for other considerations. This argument was rejected in this Court’s

previous opinion:

            At the time Berry entered his guilty plea, the law in
            Kentucky was that “a defendant may validly waive the
            maximum aggregate sentence limitation in KRS 532.110
            (1)(c) that otherwise would operate to his benefit.”
            Myers v. Commonwealth, 42 S.W.3d 594, 597 (Ky.
            2001), overruled by McClanahan v. Commonwealth, 308
            S.W. 3d 694 (Ky. 2010).

            ...

                   In the current case, Berry’s plea and sentence were
            lawful at the time it was entered, and the decision in
            McClanahan was rendered a few years after Berry’s
            sentence became final. Berry entered his plea voluntarily
            with full knowledge that the sentence exceeded the
            statutory sentencing terms with the express purpose of
            obtaining more favorable treatment for parole
            considerations. . . . Consequently, Berry has failed to
            show that there are strong equities requiring departure
            from the proscription against retroactive treatment of new
            decisions changing prior law or that failure to resentence
            him would constitute a flagrant miscarriage of justice.

Berry, 2017 WL 4712777 at *2-3. We noted then that no published cases at the

time addressed the retroactive application of McClanahan. Berry, 2017 WL

4712777 at *2.




                                        -5-
             Since this Court’s ruling on Berry’s previous appeal, however, the

Kentucky Supreme Court has rendered its opinion in Phon. In Phon, the defendant

appealed the denial of a CR 60.02 motion challenging the legality of his sentence

as being outside the statutory framework. In remanding the case to the trial court

with instructions to impose a legal sentence, the Court stated, “We hold today that

a sentence imposed beyond the limitations of the legislature as statutorily imposed

is unlawful and void.” Phon, 545 S.W.3d at 304. “It is because these sentences are

void and unlawful that CR 60.02 provides the proper remedy for relief.” Id.

Further, “[i]t is logical that such illegal sentences are considered void and

correctable at any time, as contrasted to an attack on the underlying conviction. If

the sentence goes beyond the jurisdiction of the court imposing it, then it must be

considered a legal nullity.” Id. at 305.

             While the Commonwealth argues, pursuant to Gross v.

Commonwealth, 648 S.W.2d 853, 857 (Ky. 1983), that Berry cannot raise an issue

in a CR 60.02 motion which “could reasonably have been presented” in a motion

under RCr. 11.42, the Kentucky Supreme Court also ruled in Phon that the

necessity of correcting an illegal sentence overcomes any possible procedural bar

to a CR 60.02 motion. 545 S.W.3d 284. “Illegal sentences must always be

correctable. To hold otherwise would fly in the face of the separation of powers

doctrine and grant the judiciary powers it was never intended to hold.” Id. at 307.


                                           -6-
             The Commonwealth also argues that because the sentence was

considered legal at the time it was imposed under Myers and prior to the ruling in

McClanahan, it should be upheld. However, the Kentucky Supreme Court

considered the identical argument in Phon. It held that a change in the

interpretation of a statute which renders a previous sentence illegal applies

retroactively, whereas a change to a statute itself does not. Phon, 545 S.W.3d at

301.

             Berry’s sentence is void because the thirty years’ imprisonment for

three Class D felonies exceeds the statutory maximum of twenty years pursuant to

KRS 532.080(6)(b) and KRS 532.110(1). Based upon the guidance of Phon, we

are compelled to conclude that the trial court abused its discretion when it denied

Berry’s CR 60.02 motion for resentencing. On remand, we direct the trial court to

impose a sentence not to exceed the statutory maximum.

                                 III. CONCLUSION

             For the reasons set forth above, we reverse the Jefferson Circuit

Court’s order denying Berry’s CR 60.02 motion and remand to the trial court with

directions to impose a sentence of imprisonment in conformance with the

Kentucky Revised Statutes.



             ALL CONCUR.


                                         -7-
BRIEF FOR APPELLANT:           BRIEF FOR APPELLEE:

Juan Berry, pro se             Daniel Cameron
West Liberty, Kentucky         Attorney General of Kentucky

                               E. Bedelle Lucas
                               Assistant Attorney General
                               Frankfort, Kentucky




                         -8-